MEMORANDUM **
Joe Turney, a California state prisoner, appeals pro se from the district court’s summary judgment for defendants in his 42 U.S.C. § 1983 action alleging that prison officials delayed his hernia surgery in violation of the Eighth Amendment. We have jurisdiction under 28 U.S.C. § 1291. We review de novo. Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir.2004). We affirm.
*532The district court properly granted summary judgment because Turney did not raise a genuine issue of material fact as to whether defendants acted with deliberate indifference in treating his hernia. See id. A difference in opinion between Turney and the prison physicians about the offered alternatives and the preferred course of medical treatment does not constitute an Eighth Amendment violation. See id. at 1058.
We grant Turney’s motion to file a late reply brief and instruct the Clerk to file the brief received on July 13, 2006.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.